Citation Nr: 0936528	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the cervical 
spine.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970, and from March 2003 to July 2004.  The Veteran also 
served in the United States Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO decision, which 
continued an evaluation of 10 percent for service-connected 
degenerative disc disease of the cervical spine; and a June 
2005 RO decision, which denied a claim for service connection 
for hypertension.

The Board notes that the RO construed the Veteran's July 2005 
statement as an application to reopen a previously denied 
claim for service connection for hypertension, as opposed to 
a notice of disagreement (NOD) with the June 2005 rating 
decision, and reopened and denied the Veteran's claim for 
service connection for hypertension in an October 2005 rating 
decision.  In November 2005, the Veteran submitted a NOD with 
respect to the denial of his claim for service connection for 
hypertension.  As this NOD was received within 1 year of the 
June 2005 denial of his initial claim for service connection 
for hypertension, the Board will characterize this issue as a 
claim for service connection for hypertension, as opposed to 
an application to reopen a previously denied claim for 
service connection for hypertension.   

The Board notes that the December 2006 statement of the case 
(SOC) included the issues of entitlement to service 
connection for hypertension, right carpal tunnel syndrome, 
and sleep apnea.  The Veteran indicated on his December 2006 
VA Form 9 Appeal that he would like to appeal all 3 of these 
issues.  The Board notes that the Veteran's claim for service 
connection for right carpal tunnel syndrome was subsequently 
granted in a February 2007 rating decision.  This decision 
was a complete grant of benefits with respect to this issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
right carpal tunnel syndrome is not currently on appeal 
before the Board.  With respect to the Veteran's claim for 
service connection for sleep apnea, the Veteran withdrew this 
claim in an August 2007 statement.  As such, this issue is 
also not currently on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension and an increased rating for service-connected 
degenerative disc disease of the cervical spine.  Upon review 
of the claims file, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.

With respect to the Veteran's hypertension, the Veteran 
alleges that he currently has hypertension as a result of his 
active duty.  The Veteran indicated in a November 2004 Report 
of Contact that he was first diagnosed with hypertension 10 
to 15 years earlier.  He contends that his blood pressure was 
elevated and aggravated while he was deployed for state 
emergency duty in Iraq during his second period of active 
duty.  See NOD, November 2005.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

As noted above, the Veteran has had 2 periods of active duty 
service, from August 1967 to August 1970, and from March 2003 
to July 2004.  A review of the medical evidence of record 
reveals that the Veteran was diagnosed with hypertension in 
the 1980s or 1990s.  See VA examination report, October 2006; 
service treatment records, January 2004.  As noted, the 
Veteran has also asserted that he was diagnosed with 
hypertension in the late 1980s and 1990s.  See Report of 
Contact, November 2004.    

In April 1995 and May 2000 Reports of Medical History, the 
Veteran reported having high blood pressure or hypertension.  
In a March 2003 Report of Medical Examination, the Veteran's 
blood pressure was recorded as 157/94.  The presumption of 
soundness is arguably rebutted.

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption 
of soundness, there must also be clear and unmistakable 
evidence that the disorder was not aggravated during service. 

The Board notes that the Veteran underwent a VA examination 
in October 2006.  Upon review of the claims file and 
examination of the Veteran, the examiner diagnosed the 
Veteran with essential hypertension.  He noted that this was 
present before his 2003 service and stated that he sees no 
evidence that his condition was aggravated by military 
service.  He did not indicate that there is clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  Moreover, he failed to comment as to whether 
the Veteran's preexisting hypertension underwent an increase 
in severity versus a temporary or intermittent flare-up.

Therefore, as the only medical opinion of record on the 
matter does not specifically address whether there is clear 
and unmistakable evidence that the disorder was not 
aggravated by the service, the Board finds that the necessity 
for a new VA examination is shown for the proper assessment 
of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Indeed, the Court has held that, when VA undertakes to 
provide a VA examination or obtain a VA opinion, VA must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  This issue must be 
remanded in order to schedule the Veteran for a new VA 
examination to determine whether the Veteran's hypertension 
increased in severity during his second period of service 
and, if such an increase were shown, whether there is clear 
and unmistakable evidence that his hypertension was not 
aggravated during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claim for an increased rating 
for his service-connected degenerative disc disease of the 
cervical spine, the Board notes that, according to Note (1) 
of the current General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, must be evaluated separately under the 
appropriate diagnostic code.

Upon review of the claims file, the Board acknowledges that 
the Veteran was noted in a March 2008 VA treatment record as 
having cervical radiculopathy.  A September 2007 VA radiology 
report noted the Veteran as having a clinical history of neck 
pain, numbness in shoulders, and a prior electromyograph 
(EMG) with C6-7 radiculopathy.  An August 2007 VA treatment 
record noted the Veteran as having mostly spinal stenosis 
features with some question of cervical radiculopathy.  
Indeed, a report dated as early as December 2004 indicated 
that there was a question as to whether the Veteran's 
neurological complaints were radicular in origin or related 
to the median nerve (carpal tunnel syndrome).

The Veteran's August 2007 VA spine examination included 
sensory testing, which was within normal limits.  No 
indication of cervical radiculopathy was made.  Without an 
objective manifestation of a neurologic abnormality, an 
increased rating cannot be warranted under Note (1) of the 
current General Rating Formula for Diseases and Injuries of 
the Spine.

However, in light of the fact that several medical records 
refer to cervical radiculopathy, or the possibility of 
cervical radiculopathy, the Board will remand this issue in 
order to afford the Veteran a new VA examination in order to 
determine definitively whether the Veteran's degenerative 
disc disease of the cervical spine exhibits any associated 
objective neurologic abnormalities, to specifically include 
cervical radiculopathy.  Colvin, supra.  

Further, the Board notes that the EMG report referenced in 
the September 2007 radiology consultation is not of record.  
An effort should be made to obtain that report.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran complete VA 
inpatient and outpatient treatment 
records since January 2009.  A request 
should also be made to obtain the EMG 
report that was reference in a 
September 2007 radiology consultation.  
Any negative reply should be included 
with the claims folder.

2.	Schedule the Veteran for an appropriate 
VA examination for his hypertension.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner   should provide an 
opinion as to whether it is clearly and 
unmistakably shown that the Veteran's 
hypertension underwent no increase in 
severity during the Veteran's second 
period of active duty beyond the 
natural progress of the preexisting 
hypertension.
    
The term "clearly and unmistakably" 
means that no-increase-in-severity- 
beyond-the-natural-progression result 
be undebatable.

3.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his degenerative disc 
disease of the cervical spine.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note the Veteran's 
ranges of motion for his cervical 
spine, as well as any recent 
incapacitating episodes that the 
Veteran has experienced and the 
specific causes of such incapacitating 
episodes.  The examiner should comment 
as to whether the cervical spine 
exhibits weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to his service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms).  

The examiner should also discuss 
whether pain significantly limits 
functional ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups).  

Finally, the examiner should note 
whether the Veteran experiences any 
neurological abnormalities as a result 
of his cervical spine disability, or 
experiences any muscle spasms as a 
result of this disability, and, if so, 
whether these muscle spasms result in 
an abnormal gait.  The examiner should 
also specifically note whether the 
Veteran currently has cervical 
radiculopathy as a result of his 
service-connected degenerative disc 
disease of the cervical spine.  The 
complete rationale for any opinions 
expressed should be provided.

4.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted with respect to the Veteran's 
degenerative joint disease of the 
cervical spine since the July 2009 
supplemental statement of the case 
(SSOC) was issued and all the evidence 
that was submitted with respect to the 
Veteran's hypertension since the July 
2007 SSOC was issued.  If the benefits 
sought remain denied, he should be 
provided a SSOC.  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


